Citation Nr: 1527798	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  06-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left wrist, residual to gunshot wound, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO in Buffalo, New York denied increased ratings for residuals of a gunshot wound to the Veteran's left wrist, evaluated as 10 percent disabling for a scar and 0 percent disabling for limitation of motion.  In October 2004, the Veteran filed a notice of disagreement (NOD).  

In an April 2006 rating decision, the RO increased the rating for limitation of motion of the Veteran's left wrist to 10 percent, effective February 4, 2004 (the date of the claim for increased rating).  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule a Board videoconference hearing.  In a September 2009 written statement, the Veteran withdrew the request for the hearing, and the RO returned the matters on appeal to the Board for further appellate consideration.  In October 2009, the Board remanded the Veteran's claims for additional development.

In May 2011, the Board denied the claim for an increased rating for scar of the left wrist, residual of a gunshot wound and remanded the remaining issues on appeal.  At that time, it was noted that a TDIU claim was a component of the Veteran's claim for a higher rating for limitation of motion of the left wrist as he asserted that he was unable to work as a result of left wrist pain.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in New York, New York, which has certified the appeal to the Board.

The Board has reviewed the Veteran's claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's May 2011 remand instructions specifically requested that the RO arrange for the Veteran to undergo a VA orthopedic examination to determine the severity of his service-connected left wrist disability and address his claim for a TDIU and that "the entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions."   The Veteran was afforded a VA general medical examination in June 2011 and VA joints examination in July 2011.  Both examination reports clearly reflect that the claims file was not available for review.  Further, an August 2011 internet email notes that the claims file was not reviewed by the VA examiners and that a request needed to be inputted to have the examiners review the claims file and then to add an addendum that the claims file was reviewed.  A handwritten note reflects that as of September 2011, such request had not been made.  In this case, there is no evidence that the prior VA examiners ever had the opportunity to review the claims file at any time since the Board's May 2011 remand.   Therefore, under these circumstances, the Board has no alternative, but to remand these matters for further examination and medical opinion.  

In addition, a review of the physical, and Virtual VA, claims files shows that the most recent VA medical records were added to the Veteran's electronic Virtual VA folder, and are dated through December 2013.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA medical records dated from December 2013 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c). 

2. Then, the Veteran should be scheduled for appropriate VA examination to determine the nature and severity of the Veteran's service-connected left wrist disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays, if necessary), and all clinical findings reported in detail.

a.  The examiner should conduct range of motion testing of the left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b.  Provide an opinion concerning the impact of the Veteran's service-connected left wrist disability on the Veteran's ability to work and daily living activities.  Additionally opine as to whether the Veteran's service-connected left wrist disability has a marked interference with the Veteran's employability.

3.  Then, readjudicate the claims on appeal.  In addition, discuss whether the criteria for invoking the procedures for referral of the claim for a higher rating for the Veteran's service-connected left wrist disability for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), or for his claim for a TDIU for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), are met.  If any decision is adverse to the Veteran in any way, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



